UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2009 Commission File Number: 0-22269 GS Financial Corp. (Exact Name ofRegistrant as Specified in its Charter) Louisiana 72-1341014 (State of Incorporation) (IRS Employer Identification No.) 3798 Veterans Blvd. Metairie, LA 70002 (Address of Principal Executive Offices) (504) 457-6220 (Registrant’s Telephone Number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 15, 2009 Common Stock, par value $.01 per share 1,269,307 shares GS FINANCIAL CORP. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Selected Consolidated Financial Data 7 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures about Market Risk 18 Item 4 Controls and Procedures 18 PART II – OTHER INFORMATION Item 1 Legal Proceedings 18 Item 1a Risk Factors 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults Upon Senior Securities 19 Item 4 Submission of Matters to a Vote of Security Holders 19 Item 5 Other Information 19 Item 6 Exhibits 19 SIGNATURES EXHIBIT INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, 2009 December 31, 2008 (Unaudited) (See Note 1) (In Thousands) ASSETS Cash and Cash Equivalents Cash & Amounts Due from Depository Institutions $2,917 $2,313 Interest-Bearing Deposits in Other Banks 6,315 569 Federal Funds Sold 8,532 323 Total Cash and Cash Equivalents 17,764 3,205 Securities Available-for-Sale, at Fair Value 50,216 47,617 Loans, Net of Allowance for Loan Losses of $2,693 and $2,719, Respectively 170,364 158,523 Accrued Interest Receivable 1,556 1,612 Other Real Estate 461 461 Premises and Equipment, Net 5,763 5,756 Stock in Federal Home Loan Bank, at Cost 2,351 2,300 Real Estate Held-for-Investment, Net 434 436 Other Assets 2,094 1,960 Total Assets $251,003 $221,870 LIABILITIES Deposits Noninterest-bearing $10,143 $7,970 Interest-bearing 160,600 132,145 Total Deposits 170,743 140,115 Advance Payments by Borrowers for Taxes and Insurance 70 167 FHLB Advances 49,853 52,002 Other Liabilities 2,325 2,028 Total Liabilities 222,991 194,312 STOCKHOLDERS' EQUITY Preferred Stock - $.01 Par Value; 5,000,000 Shares Authorized, $- $- None Issued Common Stock - $.01 Par Value; 20,000,000 Shares Authorized, 34 34 3,438,500 Shares Issued Additional Paid-in Capital 34,548 34,546 Unearned RRP Trust Stock (137) (143) Treasury Stock (2,162,359 Shares at March 31, 2009 and 2,152,700 Shares at December 31, 2008) (32,179) (32,062) Retained Earnings 25,654 25,404 Accumulated Other Comprehensive Income (Loss) 92 (221) Total Stockholders' Equity 28,012 27,558 Total Liabilities & Stockholders' Equity $251,003 $221,870 The accompanying notes are an integral part of these financial statements. 1 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended March 31, 2009 2008 (In Thousands, Except Per Share Data) INTEREST AND DIVIDED INCOME Loans, Including Fees $2,747 $2,199 Investment Securities 636 717 Other Interest Income 5 71 Total Interest and Dividend Income 3,388 2,987 INTEREST EXPENSE Deposits 1,020 1,090 Advances from Federal Home Loan Bank 493 405 Total Interest Expense 1,513 1,495 NET INTEREST INCOME 1,875 1,492 PROVISION FOR LOAN LOSSES - - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,875 1,492 NON-INTEREST INCOME Loss on Securities (2) - Gain on Sale of Loans 358 95 Other Income 17 20 Total Non-Interest Income 373 115 NON-INTEREST EXPENSE Salaries and Employee Benefits 919 864 Occupancy Expense 198 200 Ad Valorem Taxes 58 75 Other Expenses 501 277 Total Non-Interest Expense 1,676 1,416 INCOMEBEFORE INCOME TAX EXPENSE 572 191 INCOME TAX EXPENSE 194 65 NET INCOME $378 $126 EARNINGS PER SHARE - BASIC $0.30 $0.10 EARNINGS PER SHARE - DILUTED $0.30 $0.10 The accompanying notes are an integral part of these financial statements. 2 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Accumulated Additional Unearned Other Total Common Paid-in Treasury RRP Trust Retained Comprehensive Stockholders' (In Thousands) Stock Capital Stock Stock Earnings Income (Loss) Equity Balances At December 31, 2007 $34 $34,546 $(32,062) $(158) $25,919 $(115) $28,164 Comprehensive Income: Net Income - 126 - 126 Other Comprehensive Loss, Net of Applicable Deferred Income Taxes - (41) (41) Total Comprehensive Income (Loss) - 126 (41) 85 Dividends Declared - (128) - (128) Balances at March 31, 2008 $34 $34,546 $(32,062) $(158) $25,917 $(156) $28,121 Balances At December 31, 2008 $34 $34,546 $(32,062) $(143) $25,404 $(221) $27,558 Comprehensive Income: Net Income - 378 - 378 Other Comprehensive Income, Net of Applicable Deferred Income Taxes - 313 313 Total Comprehensive Income - 378 313 691 Distribution of RRP Stock - 2 - 6 - - 8 Purchase of Treasury Stock - - (117) - - - (117) Dividends Declared - (128) - (128) Balances at March 31, 2009 $34 $34,548 $(32,179) $(137) $25,654 $92 $28,012 The accompanying notes are an intergral part of these financial statements. 3 GS FINANCIAL CORP. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2009 2008 (In Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 378 $ 126 Adjustments to Reconcile Net Income to Net Cash Provided by (Used in) Operating Activities: Depreciation and Amortization 68 77 Premium Amortization (Discount Accretion), Net (19 ) (1 ) Non-Cash Dividend - FHLB Stock (3 ) - RRP Expense 8 4 Gain on Sale of Loans (358 ) (95 ) Loss on Sale of Investments 2 - Changes in Operating Assets and Liabilities: Accrued Interest Receivable and Other Assets (78 ) 46 Accrued Interest Payable and Other Liabilities 297 (288 ) Net Cash Provided by (Used in) Operating Activities 295 (131 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from Maturities of Investment Securities 1,821 9,726 Purchases of Investment Securities (4,340 ) (10,000 ) Redemption of Mutual Funds, Net 250 - Loan Originations and Principal Collections, Net (30,572 ) (17,941 ) Proceeds from Sales of Loans 19,089 6,613 Purchases of Premises and Equipment (73 ) (62 ) Purchase of Federal Home Loan Bank Stock (48 ) (431 ) Net Cash Used in Investing Activities (13,873 ) (12,095 ) CASH FLOWS FROM FINANCING ACTIVITIES: Purchase of Treasury Stock (117 ) - (Decrease) Increase in Federal Home Loan Bank Advances (2,149 ) 10,551 Payment of Cash Stock Dividends (128 ) (128 ) Increase in Deposits 30,628 3,825 (Decrease) Increase in Deposit for Escrows (97 ) 7 Net Cash Provided by Financing Activities 28,137 14,255 NET INCREASE IN CASH AND CASH EQUIVALENTS 14,559 2,029 CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 3,205 9,462 CASH AND CASH EQUIVALENTS, END OF YEAR $ 17,764 $ 11,491 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash Paid During the Period for Interest $ 1,513 $ 1,494 Cash Paid During the Period for Income Taxes - - Loans Transferred to Other Real Estate During the Period - 85 The accompanying notes are an integral part of these statements. 4 GS FINANCIAL CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION The consolidated financial statements include the accounts of GS Financial Corp. (the “Company”) and its subsidiary, Guaranty Savings Bank (the “Bank”), which prior to June 2006 was known as Guaranty Savings and Homestead Association. All significant intercompany balances and transactions have been eliminated. Certain financial information for prior periods has been reclassified to conform with the current presentation. In preparing the consolidated financial statements, the Company is required to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair statement of the financial condition, results of operations, changes in stockholders’ equity, and cash flows for the interim periods presented. These adjustments are of a normal recurring nature and include appropriate estimated provisions. Pursuant to rules and regulations of the Securities and Exchange Commission, certain financial information and disclosures have been condensed or omitted in preparing the consolidated financial statements presented in this quarterly report on Form 10-Q. The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the results to be expected for the year ending December 31, 2009. The balance sheet at December 31, 2008 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. These unaudited financial statements should be read in conjunction with the Company’s 2008 annual report on Form 10-K. NOTE 2 – EARNINGS PER SHARE Earnings per share are computed using the weighted average number of shares outstanding as prescribed in Statement of Financial Accounting Standards No. 128. For the three months ended March 31, 2009 and 2008, the Company did not have any potentially dilutive securities. For the Three Months Ended March 31, ($ in thousands, except per share data) 2009 2008 Numerator: NetIncome $378 $126 Effect of Dilutive Securities - - Numerator for Diluted Earnings Per Share $378 $126 Denominator Weighted Average Shares Outstanding 1,274,892 1,285,800 Effect of Potentially Dilutive Securities and Contingently Issuable Shares - - Denominator for Diluted Earnings Per Share 1,274,892 1,285,800 Earnings Per Share Basic $0.30 $0.10 Diluted $0.30 $0.10 Cash Dividends Per Share $0.10 $0.10 NOTE 3 – EMPLOYEE STOCK OWNERSHIP PLAN The GS Financial Employee Stock Ownership Plan (“ESOP”) purchased 275,080 shares of the Company’s common stock on April 1, 1997 financed by a loan from the Company. The loan was secured by those shares not yet allocated to plan participants and was paid in full as of December 31, 2006. Effective January 1, 2007, the Company amended and restated its ESOP, added a 401(k) feature, and renamed the plan the “Guaranty Savings Bank 401(k) Plan” (the “401(k) Plan”). Compensation expense related to the 401(k) plan was $25,000 and $28,000 for the three month periods ended March 31, 2009 and 2008, respectively. 5 NOTE 4 – RECOGNITION AND RETENTION PLAN On October 15, 1997 the Company established the Recognition and Retention Plan and Trust (“RRP” or the “Plan”) as an incentive to retain personnel of experience and ability in key positions. Stockholders approved a total of 137,540 shares of stock to be granted pursuant to the RRP. The Company acquired a total of 137,500 shares of common stock for issuance under the RRP. The Plan generally provides that, Plan share awards are earned by recipients at a rate of 20% of the aggregate number of shares covered by the Plan over five years.Pursuant to agreements with the Plan participants, all outstanding Plan share awards are being earned by recipients at a rate of 10% of the aggregate number of shares covered by the Plan over ten years.If the employment of an employee or service as a non-employee director is terminated prior to the tenth anniversary of the grant date of the Plan share award for any reason (except for death, disability, or a change in control), the recipient would forfeit the right to any shares subject to the awards which had not been earned. As of March 31, 2009, of the 134,159 shares awarded, 6,627 shares have been forfeited due to termination of employment or service as a director and 120,698 have been earned and issued. No further shares are available for award under the RRP. Compensation expense related to the RRP was $5,000 and $4,000 for the three month periods ended March 31, 2009 and 2008, respectively. 6 GS FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL DATA (Unaudited) At or For The Three Months Ended ($ in thousands, except per share data) March 31, 2009 December 31, 2008 March 31, 2008 BALANCE SHEET DATA Total Assets $251,003 $221,870 $200,531 Cash and Cash Equivalents 17,764 3,205 11,491 Loans Receivable, Net 170,364 158,523 129,815 Investment Securities 50,216 47,617 47,964 Deposit Accounts 170,743 140,115 133,335 Borrowings 49,853 52,002 37,537 Stockholders' Equity 28,012 27,558 28,121 INCOME STATEMENT DATA Interest Income $3,388 $3,206 $2,987 Interest Expense 1,513 1,463 1,495 Net Interest Income 1,875 1,743 1,492 Provision for Loan Losses - - - Net Interest Income After Provision for Loan Losses 1,875 1,743 1,492 Non-Interest Income (Loss) 373 (637) 115 Non-Interest Expense 1,676 1,344 1,416 Net Income (Loss) Before Taxes 572 (238) 191 Income Tax Expense (Benefit) 194 (68) 65 Net Income (Loss) 378 (170) 126 KEY RATIOS1 Return on Average Assets 0.64% (0.31%) 0.26% Return on Average Stockholders' Equity 5.42% (2.48%) 1.78% Net Interest Margin 3.35% 3.33% 3.21% Average Loans to Average Deposits 109.27% 110.59% 97.66% Average Interest-Earning Assets to Average Interest-Bearing Liabilities 114.47% 116.12% 117.75% Efficiency Ratio 74.57% 121.52% 88.17% Non-interest Expense to Average Assets 2.86% 2.44% 2.91% Allowance for Loan Losses to Total Loans 1.56% 1.69% 2.57% Stockholders' Equity to Total Assets 11.16% 12.42% 14.02% COMMON SHARE DATA Earnings (Loss) Per Share Basic $0.30 $(0.13) $0.10 Diluted 0.30 (0.13) 0.10 Dividends Paid Per Share 0.10 0.10 0.10 Book Value Per Share 21.97 21.56 21.87 Average Shares Outstanding Basic 1,274,892 1,278,466 1,285,800 Diluted 1,274,892 1,278,466 1,285,800 1Amounts are annualized where appropriate 7 ITEM 2 - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The purpose of this discussion and analysis is to provide information necessary to gain an understanding of the financial condition, changes in financial condition, and results of operations of GS Financial Corp. (“GS Financial” or the “Company”), and its subsidiary during the first quarter of 2009 and 2008.
